Citation Nr: 1448283	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  08-21 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an eye disability, to include diplopia.  

2.  Entitlement to service connection for residuals of head trauma, to include headaches.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel




INTRODUCTION

The Veteran served on active duty from October 1972 to June 1973. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The current appeal was processed as part of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

In August 2011, September 2013, and February 2014, the Board remanded the claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2014, the Board directed that a VA opinion regarding the etiology of the Veteran's eye disability and residuals of head trauma be obtained from a physician qualified to conduct brain trauma examinations.  See the February 2014 Board remand.  

In April 2014, the Appeals Management Center (AMC) obtained an opinion from a VA Chief of Administrative Medicine; however, there is no indication that the physician specializes or is qualified in brain trauma examinations.  The opinion is inadequate as the AMC failed to comply with the February 2014 Board remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA Traumatic Brain Injury (TBI) Examination to determine the etiology of his eye disability, to include diplopia, and residuals of head trauma, to include headaches.  Only generalist clinicians, who have successfully completed the Compensation and Pension (C&P) TBI training module are permitted to perform TBI residual disability examinations, subject to existing Veterans Benefits Administration (VBA)/C&P guidance on examiner qualification, including M21-1MR, III.iv.3D.18.b.  The Veteran's e-folder, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  

a.  As noted above, the examiner should review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following: 

* In a March 2008 statement, the Veteran stated that in 1973, while in service, he injured his head after breaking wood with a sledgehammer.  On that particular occasion, the head of the hammer or a block of wood, struck him in the head and rendered him unconscious.  He explained that he was treated by a medic in service, and since that time, he has endured headaches and blurred vision.

* Upon entry into service, the Veteran reported symptoms of frequent or severe headaches on his July 1972 report of medical history, but denied having eye trouble.  The examining physician noted that the Veteran had multiple minor unverified ailments.  Physical examination testing at entry revealed no vision, head, or neurological abnormalities; therefore, clinical evaluation of the head, eyes, and neurologic were normal, as reflected on his July 1972 report of medical examination.  His July 1972 PULHES profile was a "1" for each body area, which indicates that the Veteran was in excellent physical condition.  PULHES is a United States military acronym used in the Military Physical Profile Serial System.  It is used to qualify an enlistee's physical and psychiatric profile for each military skill.  The P stands for physical capacity or stamina; the U for upper extremities; the L for lower extremities; the H for hearing and ear; the E for eyes; and the S stands for psychiatric.  Four numerical designations are used to reflect different levels of functional capacity, with "1" indicating essentially normal functioning, with each increasing number indicating increased impairment or potential for elevated impairment.  The basic purpose of the physical profile serial is to provide an index to overall functional capacity.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).

* Service treatment records contain no complaints, treatment, or diagnosis relating to the alleged 1973 head incident reported by the Veteran.  Upon discharge from service, the Veteran reported both eye trouble and head injury on his June 1973 report of medical history.  No entries were provided by the examining physician for the Veteran's clinical evaluation portion of his June 1973 report of medical history at the expiration of term of service (ETS).  However, a physician noted that the Veteran had a negative medical history and 20/20 uncorrected distant vision in both eyes.  His PULHES profile was again noted as a "1" for each body area.  

* Service personnel records show that in October 1972, the Veteran requested that he be discharged from the military as a conscientious objector.  His request was disapproved by his commander in February 1973.  Prior to his disapproval, the Veteran was absence without leave (AWOL) from his unit in January 1973 and received a field grade Article 15 thereafter.  The Veteran submitted an additional application for discharge as a conscientious objector in March 1973.  In May 1973, his request was approved, and he was discharged from service in June 1973.  

* Post service treatment records show the Veteran complained of headaches in 2006 and double vision in 2007.  At a December 2006 VA outpatient neurological evaluation, results appeared normal, but the Veteran demonstrated left eye retrobulbar pain with no pupillary defects.  He reported left temporal headaches for approximately thirty years after being struck in the head by a piece of wood.  During a March 2007 VA mental health consultation, the Veteran reported experiencing a sledgehammer head trauma and losing consciousness when he was sent to burn firewood in service.  

* In December 2011, the Veteran was afforded a VA examination to determine the etiology of his eye disability and residuals of head trauma.  After physical testing, the examiner diagnosed the Veteran with diplopia, head trauma, arcus senilis, cotton wool retinal spots, and nuclear sclerotic cataracts.  Based on a review of the claims file and results from physical examination testing, the examiner concluded that the "claimed condition is at least as likely as not (50 percent or greater probability) proximately due to or the result of the Veteran's service[-] connected condition."  It appears that the opinion is referring to the eye disability, as the rationale given by the examiner states that there have been no symptoms for 37 years as related to diplopia.  The examiner concluded by stating that the claim for residuals of head trauma, to include headaches, should be reviewed by neurology.  The Board notes that the Veteran is not service connected for headaches.  

* At a December 2011 posttraumatic stress disorder (PTSD) examination, the Veteran reported being physically assaulted while stationed at Fort Knox, Kentucky.  He specifically stated that he was kicked in the side and struck in the face.  He reported that as a result of the physical assault, he has headaches, eye problems, and blackouts.  At this examination, the Veteran did not mention the 1973 head trauma incident.

* The Veteran underwent a headaches disability benefits questionnaire in September 2012.  After review of the claims file and physical examination testing, the examiner diagnosed the Veteran with migraine headaches.  The examiner opined that the headaches were "less likely than not[,] (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner explained that there is no evidence in the file other than the information given by the Veteran of the alleged head injury in service.  She further added that service treatment records do not document such head injury and if such head injury occurred, the headaches could be considered residuals.  The examiner concluded that in the absence of such documentation, the headaches are not caused by his military service.  

* In a September 2012 VA addendum opinion, a VA ophthalmologist (also the December 2011 VA eye examiner) concluded that because the September 2012 VA examiner opined that it is less likely than not that the headaches are related to the Veteran's claimed in-service head injury because of the lack of documentation in his service treatment records, no opinion can be given regarding the etiology of his eye disability, to include diplopia.  

* In November 2012, a VA opinion was obtained regarding the etiology of the Veteran's eye disability.  In the November 2012 VA opinion, the VA physician indicated that he reviewed the claims folder, compensation and pension records interchange (CAPRI) system, the December 2011 VA examination report, and the Veteran's lay statements.  The VA physician concluded that the Veteran's eye disability of diplopia is "less likely than not (less than 50 percent probability) incurred in or caused by or aggravated by the claimed in-service injury, event, or illness, to include head trauma in January 1973."  The examiner explained that the Veteran entered and left active military service with 20/20 vision bilaterally, and there were no evaluations documented for a head injury with loss of consciousness or vision-related problems.  The examiner acknowledged the Veteran's report of a history of head injury and eye trouble on his report of medical history at discharge, but indicated that no physician addressed such complaints and no defects were noted.  The examiner concluded that because of the January 1973 alleged head trauma in service and the reported physical assault in service at the December 2011 PTSD examination, the Veteran should have a traumatic brain injury disabilities benefits questionnaire examination that would most directly evaluate his head injury and assess his various residuals.  

* In April 2014, a medical opinion was obtained regarding the etiology of the Veteran's eye disability and residual of head trauma.  A VA Chief of Administrative Medicine concluded that the Veteran's current headache and eye disabilities are "less likely as not (less than 50%) related to, or caused by, his time in the service."  He explained that the objective evidence shows that the onset of these disabilities were decades after service.  He further added that there is not only a lack of evidence of these disabilities prior to their onset despite statements from the Veteran, but there is contradictory negative medical evidence that oppose his statements.  The VA physician referred to the separation physicals, which showed that clinical evaluation of neurologic was negative.  The VA physician concluded that post concussive headaches with associated visual symptoms do not have a latency period, i.e., onset of symptoms starts after the event and continues.  It does not lay dormant and appear decades later.  




All indicated tests and studies must be performed.  Specialist examinations, such as eye, audio, mental disorder, and others, can be scheduled if needed.  The examiner must respond to the following inquiries:
b.  Does the Veteran have a vision disorder resulting from any incident of military service, to include his account of having been struck in the head by a piece of wood or hammer in January 1973 or the reported physical assault at Fort Knox?

c.  Does the Veteran have a headache disorder resulting from any incident of military service, to include his account of having been struck in the head by a piece of wood or hammer in 1973 or the reported physical assault at Fort Knox?

THE RO AND THE EXAMINER ARE ADVISED THAT THE COURTS HAVE IMPOSED A REQUIREMENT ON THE BOARD TO EVALUATE ANY MEDICAL OPINIONS BY EXAMINATIONS OF MULTIPLE FACTORS, INCLUDING BUT NOT LIMITED TO:

WHETHER THE EXAMINER CONDUCTED A PERSONAL INTERVIEW OF THE VETERAN; 

WHETHER CLINICAL TESTING WAS CONDUCTED AND THE RESULTS;

WHETHER A COMPREHENSIVE REVIEW OF THE CLAIMS FOLDER AND OTHER MEDICAL AND FACTUAL EVIDENCE WAS CONSIDERED, INCLUDING OTHER MEDICAL OPINIONS; 

THE CONCLUSIONS REACHED AND WHETHER THEY ARE BASED ON THE STATE OF MEDICAL KNOWLEDGE. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

3.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If the benefits sought remain denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for a response. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      CONTINUED NEXT PAGE
      
      
      
      
      

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



